467 F.2d 485
Matilda Mae HORRELL, Administratrix of the Estate of DavidFranklin Horrell, Deceased, Appellant,v.Frank SEMINSKY.
No. 71-2127.
United States Court of Appeals,Third Circuit.
Submitted Under Third Circuit Rule 12(6) Oct. 17, 1972.Decided Oct. 26, 1972.

John E. Evans, Jr., Evans, Ivory & Evans, Pittsburgh, Pa., for appellant.
Norman J. Cowie, Robert S. Grigsby, Thomson, Rhodes & Grigsby, Pittsburgh, Pa., for appellee.
Before GIBBONS and JAMES ROSEN, Circuit Judges, and LAYTON, District Judge.
OPINION OF THE COURT
PER CURIAM:


1
In this diversity wrongful death case the jury, in answer to an interrogatory "Was defendant, Frank Seminsky, negligent?" answered "No." Judgment was entered accordingly.  Plaintiff administratrix asserts on appeal that the case was submitted to the jury on an improper charge.  We have examined each contention as to the charge in the light of the evidence and we find no error.  In each particular complained of the charge as given was correct in light of the evidence.  The omissions complained of, none of which amount to plain error, were not called to the trial court's attention.  See Rule 51, Fed.R.Civ.Proc. The judgment will be affirmed.